Detailed Action
This is the final office action for US application number 15/614,423. Claims are evaluated as filed on February 22, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Papangelou, Dawson, Jones, Moumene, Swann, and Hunt teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Dawson shows a uniform lattice structure “with at a first depth an inner aperture 201 but also a uniform lattice structure” outside of the inner aperture formed by a porous architecture where the invention of claim 1 has a lattice structure having a porous architecture having different layers of a different porosity (Remarks p. 7), Examiner notes that what exactly is being argued is uncertain due to the typographical errors. In response, Examiner notes that a broadest reasonable interpretation of ‘lattice’ has been applied; wherein the ordinary definition of ‘lattice’ includes “An open framework made of strips of metal, wood, or similar material 

    PNG
    media_image1.png
    560
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    834
    media_image2.png
    Greyscale

Applicant’s device
Dawson’s device

Examiner acknowledges that support for the wedge portions 914s being a lattice structure was identified on page 22 line 19 – page 23 line 4 of the specifications (Remarks p. 9-10).
With regards to Applicant’s argument that Dawson has a uniform lattice structure positioned around an inner aperture that would be entirely different from the present invention which has a lattice structure separate from the inner aperture where the inner aperture is free of said lattice structure (Remarks p. 10), Examiner notes that it is unclear how a ‘lattice structure positioned around an aperture’ would be entirely different from ‘a lattice structure where the inner aperture is free of said lattice structure’. Further, it is unclear where it is intended to be claimed that the lattice structure is ‘separate’ from the inner aperture and the intended scope. Examiner suggests identifying how these statements differ. 
With regards to Applicant’s argument that support for the lattice structure having a roughened surface is provided on page 2 line 20-22 (Remarks p. 10), Examiner notes that the disclosure on page 2 line 20-22 does not identify that such is for the elected species.
With regards to Applicant’s argument that support for the lattice structure having a roughened surface is provided on page 12 lines 20-22 which discusses the embodiment of Figs. 35-42 (Remarks p. 11), Examiner notes that the disclosure on page 12 lines 20-22 does not identify that such is for the elected species. Instead, the paragraph on page 12 lines 6-22 discusses the features of Figs. 6 and 7. Indeed, page 12 is silent to any mention of Figs. 35-42.
With regards to Applicant’s argument that support for the lattice structure having a roughened surface is provided on page 21 lines 28-29 (Remarks p. 11), Examiner notes that the disclosure on page 21 lines 28-29 does not identify that such is for the elected species.
With regards to Applicants argument that with respect to claim 8 that bone graft surfaces of Moumene do not extend beyond the frame 101 such as frame 101 and/or 103 vertebral endplates as shown in Fig. 2b (Remarks p. 12), Examiner notes that as disclosed in at least paragraphs 10 and 49, Moumene uses element numbers 101 and 103 to identify vertebral endplates, i.e. 101, 103 are not a frame as argued by Applicant. Moumene Fig. 1a shows the frame 1 labeled. As identified in the rejection below and that of pages 15-16 of the non-final office action dated September 21, 2020 and copied immediately below for convenience, Fig. 2b clearly shows that the porous architecture 93 extends beyond the first outer plane as claimed. 

    PNG
    media_image3.png
    592
    961
    media_image3.png
    Greyscale

With regards to Applicants argument that Swan does not disclose a porous architecture as there is no mention of a porous architecture in Swan (Remarks p. 13), .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/345536, 62/404923, and 62/425363, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 62/345536, 62/404923, and 62/425363 fail to provide adequate support for the porous architecture extending beyond the outer plane of the frame of claims 8-10 and 27-29. Thus, claims 8-10 and 27-29 have been considered as of June 5, 2017.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lattice structure with the substantially rough surface of claim 2 and said lattice structure porous architecture of said bone wedge portion having a substantially rough surface of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities:
Claim 1 line 5 should read “fixation aperture 
Claim 1 line 14 should read “layers have a different porosity, wherein said inner aperture is”.
Claim 11 lines 2-3 should read “the bone wedge portion is tapered in shape from the first end to 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8-10, 17, and 26-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8 is/are unclear with regards to claim 8 depending from cancelled claim 7. Examiner is interpreting this as referring to, and suggests amending as, “fixation device as in claim [[7]]1, wherein the frame”.
Claim(s) 17 is/are unclear with regards to porous architecture in line 2 and if this is intended to refer to or be in addition to the porous architecture of claim 1 line 10 and if it is intended to. Examiner is interpreting this as referring to, and suggests amending as, “wherein said lattice structure of said bone wedge portion 
Claim(s) 26 recites/recite the limitation “the lattice” in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the lattice structure has a substantially rough surface”.
Claim(s) 9, 10, and 27-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou et al. (US 2016/0166301, hereinafter “Papangelou”) in .
As to claims 1-3, 11-14, and 17-20, Papangelou discloses a fixation device (210, Figs. 9-11) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a second bone segment (¶58), the fixation device comprising: a bone plate portion (see illustration of Fig. 9) including an outer surface (outer facing surface of outer wall 215), an inner surface (radially inward facing surface of outer wall 215); and a bone wedge portion (see illustration of Fig. 9) extending from the plate portion at a first end and a free opposite end (Figs. 9-11), the bone wedge portion comprising.: a frame (215, 226s, 213); an inner aperture (217) disposed inside the frame (Figs. 9-11); a porous architecture (224s, ¶58 discloses that porous region is interconnected pores) that appears to be a lattice structure (224s, ¶58 discloses that porous region is interconnected pores) capable of promoting bone ingrowth (¶58), the wedge portion defining first and second engagement surfaces (upper and lower surfaces of 224 as shown in Fig. 9) capable of use for engaging a first bone segment and a second bone segment, respectively (Fig. 9, ¶s 56 and 58), wherein the lattice structure has a plurality of different layers (in as much as Applicant’s, see illustration of Fig. 9 below showing example layers A and B and illustration of Fig. 11 below showing the positioning of the layers A and B given the internal structure of the frame), wherein at least two different layers of said plurality of different layers have a different porosity (in as much as Applicant’s, see illustration of Fig. 9 below showing example layers A and B and illustration of Fig. 11 below showing the positioning of the layers A and B given the internal structure of the frame), wherein said inner aperture is free of said lattice claim 2, Papangelou discloses that the lattice structure has at least one of a variable pattern or a substantially consistent pattern (Fig. 9) and wherein the lattice structure has a substantially rough surface. As to claim 11, Papangelou discloses that the bone wedge portion is tapered in shape from the first end to the free opposite end (Fig. 9). As to claim 12, Papangelou discloses that the plate portion and the wedge portion appear to be of one-piece construction (Fig. 9). As to claim 14, Papangelou discloses that the inner aperture of the wedge portion is bounded by the frame (Figs. 9-11) and is capable of use for receiving biological material capable of promoting bone growth (Figs. 9-11, ¶58). As to claim 18, Papangelou discloses that said inner aperture extends between the first and second engagement surfaces (Figs. 9-1, ¶57). 
Papangelou is silent to at least one fixation aperture extending from the outer surface to the inner surface and the porous architecture being specifically a lattice structure. As to claim 2, Papangelou is silent to the lattice structure has a substantially rough surface. As to claim 3, Papangelou is silent to the lattice structure comprises at least one cell that is shaped in at least one of a honeycomb or diamond shaped pattern. As to claim 12, Papangelou is silent to the plate portion and the wedge portion being specifically of one-piece construction (Fig. 9). As to claim 13, Papangelou is silent to at least one fixation aperture that extends into the wedge portion to one of the first and second engagement surfaces. As to claim 17, Papangelou is silent to said lattice structure of said bone wedge portion has a substantially rough outer surface. As to claim 19, Papangelou is silent to at least one bone fixation member extending through the at least one fixation aperture. As to claim 20, Papangelou is silent to the plate  
Dawson teaches a similar fixation device (200) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a second bone segment (¶s 25 and 78), the fixation device comprising: a bone plate portion (see illustration of Fig. 9) including an outer surface (outer facing surface of 202 as shown in Fig. 9), an inner surface (inner facing surface of 202 as shown in Fig. 9) and at least one fixation aperture (206, Figs. 8 and 9, ¶78) extending from the outer surface to the inner surface (Figs. 8 and 9, ¶78); and a bone wedge portion (see illustration of Fig. 9 below, Figs. 8 and 9) comprising a lattice (204, 203, 205, Figs. 8 and 9, ¶80 discloses that 204 is similar to 104, ¶75 discloses that Figs. 5-8 show that mesh 104 comprises a lattice-type design; i.e. forms a lattice) having a porous architecture (204, 203, 205, Figs. 8 and 9, ¶80 discloses that 204 is similar to 104, ¶75 discloses that the porosity of 104 can vary based on various design considerations) capable of promoting bone ingrowth (¶79), the wedge portion defining first and second engagement surfaces (top and bottom surfaces as shown in Fig. 8) capable of use for engaging a first bone segment and a second bone segment, respectively (¶s 25 and 78), wherein the lattice has a plurality of different layers (in as much as Applicant’s, see illustration of Fig. 9 below showing example layers A and B). As to claim 13, Dawson teaches at least one fixation aperture (208, Figs. 8 and 9, ¶78) that extends into the wedge portion to one of the first and second engagement surfaces (Figs. 8 and 9). As to claim 19, Dawson teaches at least one bone fixation member (210) extending through the at least one fixation aperture (¶78, Figs. 8 and 9). As to claim 20, Dawson teaches that the plate portion includes at least 
Jones teaches as similar fixation device (Figs. 11 and 32) comprising: a bone wedge portion (Fig. 11) comprising.: a frame (outer portion shown in Fig. 11); a lattice structure (Figs. 11 and 32, ¶s 49 and 72) having a porous architecture (Figs. 11 and 32, ¶s 75, 81, 82, 88) capable of promoting bone ingrowth (¶s 81 and 84), the wedge portion defining first and second engagement surfaces (upper and lower surfaces as shown in Fig. 11), wherein the lattice structure has a plurality of different layers (¶8), wherein at least two different layers of said plurality of different layers have a different porosity (Fig. 11, ¶49). As to claim 2, Jones teaches that the lattice structure has at least one of a variable pattern or a substantially consistent pattern (Figs. 11 and 32) and wherein the lattice structure has a substantially rough surface (Fig. 32). As to claim 3, Jones teaches that the lattice structure comprises at least one cell that is shaped in at least one of a honeycomb or diamond shaped pattern (Figs. 11 and 32, ¶s 85 and 88). As to claim 12, Jones teaches that the plate portion and the wedge portion are of one-piece construction (Figs. 11 and 32, abstract, ¶8). As to claim 17, Jones teaches that said lattice structure of said bone wedge portion has a substantially rough outer surface (Fig. 32). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device as disclosed by Papangelou by adding at least one fixation aperture, at least one fixation aperture/at least one open .

    PNG
    media_image4.png
    591
    830
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    600
    832
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    542
    834
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    397
    338
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    431
    395
    media_image7.png
    Greyscale


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou, Dawson, and Jones in view of Moumene et al. (US 2003/0065393, hereinafter “Moumene”).
As to claims 8 and 9, the combination of Papangelou, Dawson, and Jones discloses the invention of claim 1 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Papangelou Figs 9 and 10) capable of use for the bone wedge portion (as defined, Papangelou Figs 9 and 10). As to claim 9, the combination of Papangelou, Dawson, and Jones discloses that the lattice structure appears to form at least two different planar surfaces (Papangelou Figs 9 and 10), wherein said at least two different planar surfaces extend substantially transverse to each other (Papangelou Figs 9 and 10). 
The combination of Papangelou, Dawson, and Jones is silent to the lattice structure extends beyond the first outer plane. As to claim 9, the combination of 
Moumene teaches a similar fixation device (Figs. 1a-2b) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a second bone segment (Figs. 2a and 2b, ¶49), the fixation device comprising: a bone wedge portion (1, 93) comprising a porous architecture (93) capable of promoting bone ingrowth (¶49), the wedge portion defining first and second engagement surfaces for engaging a first bone segment and a second bone segment, respectively (Figs. 2a and 2b); wherein the bone wedge portion has at least one frame (1, Fig. 1a); wherein the frame forms at least a first outer plane (along the top of the frame as shown in Fig. 2b) capable of use for the bone wedge portion (Fig. 2b), and wherein the porous architecture extends beyond the first outer plane (Fig. 2b, see illustration of Fig. 2b). As to claim 9, Moumene teaches that the porous architecture forms at least two different planar surfaces (Fig. 2b).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure as disclosed by the combination of Papangelou, Dawson, and Jones to extend beyond the first outer plane as taught by Moumene in order to increase the loading of the porous architecture to facilitate fusion in the mid-portions of the support (¶s 10 and 49).

    PNG
    media_image3.png
    592
    961
    media_image3.png
    Greyscale


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou, Dawson, and Jones in view of Swann (US 2014/0257483).
As to claims 8 and 10, the combination of Papangelou, Dawson, and Jones discloses the invention of claim 1 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Papangelou Figs 9 and 10) capable of use for the bone wedge portion (Papangelou Figs 9 and 10). 
The combination of Papangelou, Dawson, and Jones is silent to the lattice structure extending beyond the first outer plane. As to claim 10, the combination of Papangelou, Dawson, and Jones is silent to the lattice structure forming at least one surface that extends beyond the first outer plane in a rounded manner.
As to claims 8 and 10, Swann teaches a similar fixation device (Figs. 3-3C) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a claim 10, Swann teaches that the porous architecture forms at least one surface that extends beyond the first outer plane in a rounded manner (Fig. 3C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure as disclosed by the combination of Papangelou, Dawson, and Jones to extend beyond the first outer plane as taught by Swann in order to ensure sufficient contact with the adjacent bones, which the assembly will fuse to (Swann ¶46). 

Claim(s) 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Hunt (US 2010/0161061).
As to claims 26, 30, and 31, Dawson discloses a bone wedge (200) comprising: a frame portion (portion of 202 defining the periphery of the wedge portion as shown in the illustration of Fig. 9); and a porous portion (portion formed by porous architecture 204, 203, 205) extending from the frame portion (Fig. 9), the porous portion comprising a lattice structure (204, 203, 205, Figs. 8 and 9, ¶80 discloses that 204 is similar to 104, claim 30, Dawson discloses that the bone wedge portion is tapered in shape from a first end to a second opposite end (Figs. 7 and 9; where ¶78 discloses that device 200 is similar to device 100 except that 200 includes pocket 201). As to claim 31, Dawson discloses at least one fixation aperture (208, Figs. 8 and 9, ¶78) that extends into the porous portion (Figs. 8 and 9).
Dawson is silent to the lattice structure has a substantially rough surface. 
Hunt teaches a similar bone wedge (100, Figs. 1A and 1B) comprising: a porous portion (portion formed by porous architecture Figs. 1A and 1B, ¶s 51 and 57) comprising a lattice structure (101, Figs. 1A and 1B, ¶s 51 and 57) having a porous architecture (Figs. 1A and 1B, ¶s 51 and 57) capable of promoting bone ingrowth (¶73), the porous portion defining first and second engagement surfaces (upper surface of 111, lower surface of 112, ¶60) capable of use for engaging a first bone segment and a second bone segment, respectively (¶50), wherein the lattice structure has a plurality of different layers (Figs. 1A and 1B), wherein at least two different layers of said plurality of substantially rough surface (¶73).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the surface of the lattice porous architecture as disclosed by Dawson making the surface rough as taught by Hunt in order to assist in bone in-growth adhesion (Hunt ¶73) to prevent bone graft/growth material from loosening or migrating from implant (Hunt ¶73). 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson and Hunt in view of Moumene et al. (US 2003/0065393, hereinafter “Moumene”).
As to claims 27 and 28, the combination of Dawson and Hunt discloses the invention of claim 26 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Dawson Fig. 8) capable of use for the porous portion (Fig. 8). As to claim 28, the combination of Dawson and Hunt discloses that the lattice structure forms at least two different planar surfaces (Dawson Figs. 7, 8, and 9, ¶78), wherein said at least two different planar surfaces extend substantially transverse to each other (Dawson Figs. 7, 8, and 9, ¶78). 
The combination of Dawson and Hunt is silent to the lattice structure extending beyond the first outer plane. 
Moumene teaches a bone wedge (1, 93, Figs. 1a-2b) comprising: a frame portion (1); and a porous portion (portion formed by porous architecture 93) comprising a porous architecture (93) capable of promoting bone ingrowth (¶49), the porous portion 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure as disclosed by the combination of Dawson and Hunt to extend beyond the first outer plane as taught by Moumene in order to increase the loading of the porous architecture to facilitate fusion in the mid-portions of the support (¶s 10 and 49).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson and Hunt in view of Swann (US 2014/0257483).
As to claims 27 and 29, Dawson discloses the invention of claim 26 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Fig. 8) capable of use for the porous portion (Fig. 8). 
As to claims 27 and 29, the combination of Dawson and Hunt is silent to the lattice structure extending beyond the first outer plane. As to claim 29, the combination of Dawson and Hunt is silent to the lattice structure forming at least one surface that extends beyond the first outer plane in a rounded manner.
As to claims 27 and 29, Swann teaches a similar bone wedge (108, 110, 112, Figs. 3-3C) comprising: a frame portion (110); and a porous portion (portion formed by claim 29, Swann teaches that the porous architecture forms at least one surface that extends beyond the first outer plane in a rounded manner (Fig. 3C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure as disclosed by the combination of Dawson and Hunt to extend beyond the first outer plane as taught by Swann in order to ensure sufficient contact with the adjacent bones, which the assembly will fuse to (Swann ¶46). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775